        Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA                         CaseNo: 21-cr-188-RDM



                                                  18U.S.C.$ 1s12(c)(2)

         v.

 PAUL A. HODGKINS

         Defendant.



 ,                               STATEMENT OF'OF'FENSE


       Pursuant
             to FederalRuleof CriminalProcedure
                                              I 1,theUnitedStatesof Americ4by andthrough

its attomey,theUnitedStatesAttorneyfor theDistrictof Columbia,andthedefendant,
                                                                            PaulA. Hodgkins,

with theconcurrence
                 of his attorney,agreeandstipulateto thebelowfactualbasisfor thedefendant's

guiltyplea-that is, if thiscasewereto proceed
                                            to trial,thepartiesstipulatethattheUnitedStatescould

provethebelowfactsbeyonda reasonable
                                  doubt:



       l.        The U.S. Capitol,which is locatedat First Street,SE, in Washington,D.C., is

secured24 hoursa dayby U.S. CapitolPolice.Restrictionsaroundthe U.S. Capitolinclude

permanent
        andtemporarysecuritybarriersandpostsmannedby U.S. CapitolPolice.Only

authorizedpeoplewith appropriateidentificationareallowedaccessinsidethe U.S. Capitol.

       2.        On January6,2021,the exteriorplazaof theU.S. Capitolwas closedto members

of the public.
        Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 2 of 6




       3.      On January6,2021, a joint sessionof the UnitedStatesCongressconvenedat the

UnitedStatesCapitol,which is locatedat First Street,SE,in Washington,D.C. Duringthejoint

session,
       electedmembersof the United StatesHouseof Representatives
                                                              andthe UnitedStates

Senateweremeetingin separate
                           chambersof the UnitedStatesCapitolto certify the vote count

of the ElectoralCollegeof the 2020Presidential
                                            Election,which hadtakenplaceon November

3,2020.Thejoint sessionbeganat approximatelyl:00 p.m. Shortlythereafter,by

approximatelyl:30 p.m.,the Houseand Senateadjournedto separate
                                                             chambersto resolvea

particularobjection.Vice PresidentMike Pencewaspresentandpresiding,first in thejoint

session,
       andthenin the Senatechamber.

       4.     As the proceedings
                               continuedin boththe Houseandthe Senate,andwith Vice

PresidentPencepresentandpresidingoverthe Senate,a largecrowd gatheredoutsidethe U.S.

Capitol.As notedabove,temporaryandpermanentbarricades
                                                    werein placearoundthe exterior

of the U.S.Capitolbuilding,and U.S. CapitolPolicewerepresentandattemptingto keepthe

crowdawayfrom the Capitolbuildingandthe proceedings
                                                  underwayinside.

       5.     At approximately2:00 p.m.,certainindividualsin the crowd forcedtheir way

                                andofficersof the U.S.CapitolPolice,andthe crowd
through,up, andoverthe barricades,

       to the exteriorfagadeof the building. The crowdwasnot lawfully authorizedto enter
advanced

or remainin the buildingand,prior to enteringthe building,no membersof the crowdsubmitted

                    or weaponschecksby U.S..CapitolPoliceOfficersor otherauthorized
to securityscreenings

securityofficials.

       6.     At suchtime, the certificationproceedings
                                                      werestill underwayandthe exterior

doorsandwindowsof the U.S. Capitolwerelockedor otherwisesecured.Membersof the U.S.

CapitolPoliceattemptedto maintainorderandkeepthe crowdfrom enteringthe Capitol;



                                        Page2of6
        Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 3 of 6




however,shortlyafter2:00 p.m.,individualsin the crowdforcedentryinto the U.S.Capitol,

includingby breakingwindowsandby assaulting
                                          membersof law enforcement,
                                                                  asothersin the

crowdencouraged
              andassistedthoseacts. The riot resultedin substantial
                                                                  damageto the U.S.

Capitol,requiringthe expenditureof morethan$1.4million dollarsfor repairs.

       7.                                      2:20p.m.,membersof the UnitedStates
              Shortlythereafter,at approximately

Houseof Representatives
                     anii United StatesSenate,includingthe Presidentof the Senate,Vice

PresidentPence,wereinstructedto-and did-evacuatethe chambers.
                                                            Accordingly,all

          of the United StatesCongress,includingthejoint session,wereeffectively
proceedings

suspended
        until shortlyafter 8:00p.m.the sameday.In light of the dangerouscircumstances

causedby the unlawfulentryto the U.S.Capitol,includingthe dangerposedby individualswho

hadenteredthe U.S. Capitolwithout any securityscreeningor weaponscheck,Congressional

proceedings
          couldnot resumeuntil aftereveryunauthorized
                                                    occupanthad left the U.S.Capitol,

andthe buildinghadbeenconfirmedsecured.The proceedings
                                                     resumedat approximately8:00

p.m.afterthe buildinghad beensecured.Vice PresidentPenceremainedin the UnitedStates

Capitolfrom the time he was evacuated
                                    from the SenateChamberuntil the sessionresumed.


             Paul Hodgkin's Participation in the January 6, 2021, Capitol Riot

       8.     DefendantPaulHodgkinstraveledto Washington,D.C., by busfrom Tampa,

                                             2:50p.m.,he enteredthe U.S. Capitol
Florida,and,on January6,2021, at approximately

Building. He wore a dark rshirt with the word "Trump" in white letters.He carrieda red flag

with "Trump 2020"in white letters.Hodgkinsalsocarrieda backpackthat had,amongother

items,protectiveeyegogglesandwhite latexgloves. At approximately3:00 p.m. Hodgkins

enteredthe Senatechamber.As he walkedamongthe desksin the Senatechamber,Hodgkins

put on andthenremovedprotectiveeyegoggles,took "selfi-style"photographs
                                                                      with his cell


                                         Page3 of6
        Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 4 of 6




phone,andput on andthenremovedwhite latexgloves.Hodgkinswalkeddown to the Senate

well, wherehe stoodadjacentto an elevateddeskandplatform. A few feet away,severalother

individualswereshouting,praying,andcommandingthe attentionof othersin the Senate

chamber.Oneof thoseindividualswas shirtless,wearingfacepaint,and usinga bullhornto

speak.Hodgkinswalkedtowardthoseindividualsandremainedstandingwith themwhile they

continuedto shout,cheer,and sayprayersusingthe bullhorn. Hodgkinsis depictedbelowin a

screenshottakenfrom a New Yorker magazinevideo takenon January6,2021, insidethe Senate

chamber.




       9.     Towardthe end,Hodgkinsraisedhis flag in salute.At approximately3: I 5 p.m.

Hodkginsexitedthe Senatechamberandthe U.S. CapitolBuilding.

       10.    Hodgkinsknew at the time he enteredthe U.S. CapitolBuilding thatthat he did

not havepermissionto enterthe building,andthe'defendant
                                                     did so with the intentto corruptly

obstruct,influence,and impedean official proceeding,
                                                   that is, a proceedingbeforeCongress,

specifically,Congress'scertificationof the ElectoralCollegevote as setout in the Twelfth

Amendment                of theUnitedStatesand3 U.S.C.$$ l5-18.
        ofthe Constitution




                                         Page4 of6
Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 5 of 6




    Respectful
            ly submitted,


                                    CHANNING D. PHILLIPS
                                    Acting UnitedStatesAttorney
                                    D . C .B a r N o . 4 1 5 7 9 3


                             By:    /s/ Mona Sgdlqt
                                    Mona Sedky
                                    SpecialAssistantUnited StatesAttorney




                            Page5 of6
        Case 1:21-cr-00188-RDM Document 23 Filed 06/02/21 Page 6 of 6




                          DEFENDANT' S ACKNOWLEDGMENT

       I, PaulA. Hodgkins,havereadthis Statementofthe Offenseandhavediscussedit with my
attomey. I fully understandthis Statementof the Offense. I agree and acknowledgeby my
signaturethat this Statementof the Offenseis true and accurate. I do this voluntarily and of my
own free will. No threatshave been madeto me nor.am I under the influence of anlhing that
could impedemy ability to understandthis Statementof the Offensefully.


Dut"@
                                        I A, Hod



                           ATTORNEY'S ACKNOWLEDGMENT

      I have read this Statementof the Offenseand have reviewed it with my client fully.
concurin my client'sdesireto adoptthis Statementof the Offenseas true and accurate.



     Iil+-Ol
Date:3
  -

                                    Attorney for Defendant




                                          Page6 of6
